In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00155-CR
         ______________________________


      JONATHAN LYNN VANDVER, Appellant

                           V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 336th Judicial District Court
                Fannin County, Texas
                Trial Court No. 22060




      Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       Jonathan Lynn Vandver appeals from his guilty verdict for sexual assault of a child. The

sentence was imposed November 14, 2007. Vandver did not file a motion for new trial, and his

appeal was filed July 10, 2008.

       Vandver had thirty days after the day sentence was imposed to file a notice of appeal. See

TEX . R. APP . P. 26.2(a)(1). Therefore, Vandver had until December 14, 2007, to file a notice of

appeal. This appeal is untimely and we are without jurisdiction to hear this case.

       We dismiss this appeal for want of jurisdiction.1



                                                      Jack Carter
                                                      Justice

Date Submitted:        July 29, 2008
Date Decided:          July 30, 2008

Do Not Publish




       1
         We note that the trial entered a handwritten notation July 15, 2008, that the appeal was
untimely filed. While the trial court was correct about the timeliness of the appeal, whether this
Court has jurisdiction is an issue for this Court to determine. A trial court may in certain
circumstances deny an appellant permission to appeal, but the court has no authority to deny the right
of appeal in its entirety. Ex parte Zigmond, 933 S.W.2d 666 (Tex. App.—San Antonio 1996, no
pet.); see Samaniego v. State, 952 S.W.2d 50, 51 n.2 (Tex. App.—San Antonio 1997, no pet.).

                                                  2